Citation Nr: 1711977	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to June 1979.  He died in June 2010, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case has a complex procedural history that was outlined by the Board in its March 2016 remand and will not be reiterated here.  Of relevance here is that the Board determined that the appellant's February and June 2011 statements, taken together, constituted a valid Notice of Disagreement (NOD) and that the RO should have then proceeded by providing the appellant with a statement of the case (SOC) as to her claim of entitlement to service connection for the cause of the Veteran's death, which she originally filed in July 2010.  As a result, although the matter was remanded on other grounds, the Board determined that it would consider this matter on the merits of the appellant's July 2010 claim.

In January 2016, the appellant and her son testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in June 2010; his death certificate lists the following causes of death: cardio respiratory arrest, which was due to respiratory failure, which was due to sepsis and pneumonia.  Further, the death certificate also lists the following significant conditions as contributing to the Veteran's cause of death: acute myelocytic leukemia, neutropenia, chronic obstructive pulmonary disease (COPD), diabetes mellitus type II, atrial flutter, and coronary artery disease status post coronary artery bypass grafting.

2.  At the time of death, the Veteran was service-connected for episodic cluster headaches, bilateral hearing loss, discoid lupus erythematosus (DLE), and tinnitus.

3.  The Veteran's service-connected disabilities were neither the principal cause nor a contributory cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. § 1310, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103 (a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the VCAA duty to notify was satisfied by a letter sent to the appellant in September 2011.  This letter informed the appellant of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing an SOC in May 2012 and a supplemental statement of the case (SSOC) in November 2012 and in September 2016.  Thus, the appellant has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical records, private medical records, and the appellant's contentions in support of her claim.  Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Furthermore, a VA medical opinion addressing whether it is at least as likely as not that the Veteran's service-connected disabilities contributed to his death was obtained in October 2012 and in August 2016.  Review of these medical opinions reveal that VA medical professionals thoroughly reviewed the Veteran's past medical history and rendered opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these medical opinions, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  For a service-connected disability to be considered the primary cause of death it must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. 3.312.

The appellant has set forth three distinct contentions for linking the Veteran's death to his service-connected DLE.  First, she contends that the Veteran's DLE accelerated the development of his arteriosclerosis; stating that the Veteran had his first cardiovascular attack in 1989.  In support of this theory, the appellant's son highlighted the fact that the Veteran's death certificate shows cardiovascular disease, status post cardio coronary bypass graft, as a significant condition leading to the Veteran's death.  Hearing Transcript p. 4-5.

Next, the appellant argues that the Veteran's diabetes is attributable to his service-connected DLE.  Id. at 6.  In support of this theory, she testified that the Veteran told her that he was stationed at Nakhon Phanom, Thailand at one point during service and that he delivered mail outside the base.  Id. at 7.  She could not identify where the Veteran had delivered mail outside the base except that he told her that he went to Laos.  Id. at 8.  The appellant's representative asserted that the Veteran's possible exposure to Agent Orange while serving in Thailand may have led to the development of diabetes mellitus type II and cardiovascular disease.  Id. at 18.

Lastly, she contends that there is a relationship between the Veteran's myelocytic leukemia and his DLE.  The appellant's representative asserted that DLE can lead to the development of systemic conditions, including cardiovascular disease.  Id. at 18.

Regarding the appellant's claim that the Veteran's cause of death was related to Agent Orange exposure, service connection can be presumed for certain specified diseases, such as diabetes mellitus type II, if a veteran was exposed to herbicides during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  However, to benefit from a presumption of herbicide exposure at one of the previously mentioned air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10 (q).

In May 2004, the Veteran stated that he served at Nakhon Phanom, and that he made 6 TDY trips into the Republic of Vietnam.  The Veteran's personnel record shows that his military occupational specialty was a Social Actions Technician, and confirmed that he had foreign service in Labrador, Germany, and in Thailand.  However, the only temporary duty assignment (TDY) shown is an isolated tour in Goose Bay, Labrador.  Review of the Veteran's STRs does not reveal any evidence that the Veteran served in the Republic of Vietnam.  On August 31, 2010, the RO issued a formal finding on a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  In light of the above evidence, the Board finds that the Veteran is not entitled to the presumption of exposure to Agent Orange, because the service record does not provide any conclusive proof of in-country service.

Even though presumptive service connection is not warranted, the appellant is not precluded from establishing service connection for cause of death with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As mentioned above, the Veteran died in June 2010 and his death certificate lists the cause of death as cardio respiratory arrest, which was due to respiratory failure, which was due to sepsis and pneumonia.  Further, the death certificate also lists the following significant conditions as contributing to cause of death: acute myelocytic leukemia, neutropenia, COPD, diabetes mellitus type II, atrial flutter, and coronary artery disease status post coronary artery bypass grafting.  At the time of his death, the Veteran was service-connected for episodic cluster headaches, bilateral hearing loss, DLE, and tinnitus.

In October 2012, the appellant's claim of entitlement to service connection for cause of the Veteran's death was evaluated by a VA examiner for the purpose of providing an opinion as to whether the Veteran's service-connected DLE materially contributed to his death.  After a thorough review of the entire claims file, the examiner opined that the Veteran's death was less likely than not proximately due to or the result of the Veteran's DLE.  In support of this theory, the examiner first evaluated whether the Veteran's DLE ever progressed to systemic lupus erythematosus (SLE), since SLE, as acknowledged by the examiner, can affect the immune system and predispose a person to the development of infection.  The examiner reviewed the Veteran's STRs and noted that the Veteran was evaluated for development of SLE at three distinct times in his military career: in March 1975, when biopsy and lab work revealed that he had DLE only; in September 1975, when outpatient records again noted that he had only DLE; and, in March 1979, when he had an oral lesion removed and lab work revealed that he still only had DLE.  The examiner concluded that the medical records did not show that the Veteran's DLE ever progressed to SLE, and he found that DLE, which does not predispose a person to infection, could not have contributed to the Veteran's death.

The VA examiner also discussed the aspiration pneumonia listed as the Veteran's cause of death.  She stated that aspiration pneumonia is considered both an infectious process and a chemical injury.  She then noted that hospitalization records from June 4, 2010 to June [redacted], 2010, which documented the progress of the Veteran's death, indicate that the Veteran was admitted with aspiration pneumonia following his vomiting and the resulting injuries.  The examiner concluded by discounting the possibility that the Veteran's DLE could have contributed to his acquiring an infection and his inability to respond to treatment, both of which ultimately lead to his death.
The VA examiner who provided the October 2012 medical opinion did not consider whether any of the other conditions listed as contributing to the Veteran's death, including acute myelocytic leukemia, neutropenia, COPD, diabetes mellitus type II, atrial flutter, and coronary artery disease status post CABG, were proximately due to or the result of the Veteran's DLE or any other service-connected condition.  As a result, a new opinion was obtained in August 2016 addressing whether any of the conditions, other than pneumonia, that contributed to or caused the Veteran's death were proximately due to or the result of any of the Veteran's service-connected conditions, to include discoid lupus.

After a thorough review of the entire claims file, previous examinations, and medical literature, the examiner opined that the conditions that contributed to the Veteran's death (acute myelocytic leukemia, neutropenia, COPD, diabetes mellitus type II, atrial flutter, and coronary artery disease status post CABG) were less likely than not proximately due to or chronically worsened by the Veteran's discoid lupus or any other service-connected condition.  The examiner explained that DLE is a chronic skin condition of sores with inflammation and scarring favoring the face, ears, scalp, and, at times, other areas of the body.  The examiner stated that when lesions occur in hairy areas, such as the beard or scalp, permanent scarring and hair loss can occur.  The examiner indicated that a small percentage of patients with DLE can develop disease of the internal organs, which can make the person sick.  However, the examiner restated his opinion that it is not likely that the Veteran's DLE contributed to any conditions that contributed to his death.

As the evidence fails to establish that the Veteran had a service-connected disability that was either the principal or a contributory cause of death, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is not warranted.  Although the Board is sympathetic with the appellant's loss of her husband, who served his country bravely, there is a lack of competent evidence to warrant a favorable decision.  For these reasons, service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence weighs against the claim of entitlement to service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


